DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
3.	Information disclosure statements (IDS), both submitted January 28, 2021, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 21-25, 29-33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang CN1419959 in view of Robinson US PG Publication 2013/0172640.
Regarding Claim 21, Jiang discloses a solid hydrogen storage systemcomprising a sleeve  (reactor shell) 51 defining an interior and having an outlet (axial tube with filter 56 is described as an inlet in para 0083 but would necessarily also serve as outlet, particularly since the filter prevents hydrogen storage alloy from leaving via the tube; the skilled artisan would expect that gas could flow out), a shaft (hydrogen pipeline) 52 extending through the interior of the sleeve 51, a set of porous chambers define between filter screens 53b arranged axially along and concentric to the shaft 52 and wherein at least one of the set of porous chambers includes a porous basket and a porous lid that are integrated to form filter mesh 53c, and a hydrogen storage solid (hydrogen storage alloy) 55 held by the at least one of the set of porous chambers and wherein hydrogen gas liberated from the hydrogen storage solid due to a chemical reaction (this is a reaction chamber and a reaction to liberate hydrogen from the hydrogen storage alloy necessarily occurs) flows from the at least one of the set of porous chambers and is supplied to the outlet to return to hydrogen distribution pipe 10 (see all Figs; para 0012, 0036-0037, 0074-0084).  Jiang does not specifically recite that the sleeve 51 is pressure-sealed.  However, Robinson discloses that reaction chambers that are under pressure can be brought to pressure in pressure-sealed chambers (see e.g. para 0016) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to seal the sleeve of Jiang, in which high-pressure reactions take place, using a pressure-seal because Robinson teaches that pressure-sealing is useful in this type of system. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claims 22 and 32-33, since the porous chambers, i.e. basket/lid combinations (filter meshes) 53c, of Jiang are separated by space 54, they (including at least a portion of the at least one of the set of porous chambers) would be capable of being moved an in axial direction relative to the shaft 52. 
Regarding Claim 23, Jiang modified by Robinson does not disclose wherein the porous basket and lid are keyed to couple in one or more known or expected orientations, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form separate basket and lid parts as the filter mesh 53c so that spent hydrogen storage alloy could be easily replaced by removing a lid since the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). Further, it would have been obvious to then design the lid and basket to fit securely together by keying since this would require only a change of shape which, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding Claims 24 and 37, para 0061 recites that the filter screen 53a can sag (which is deformation) due to the load of hydrogen storage alloy 55, and so the skilled artisan would expect that in the embodiment wherein the hydrogen storage alloy is contained in filter screen/mesh 53c, the same sagging would necessarily occur and so would be expected.  Further, this configuration would be capable of deforming in response to an expansion of the hydrogen storage solid due to the chemical reaction.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding Claim 25, Fig. 6 shows that all of the porous chambers 53c are coupled at least indirectly by spaces 54 and the rest of the structure which surrounds said chambers. 
Regarding Claim 29, the shaft 52 of Jiang further comprises a set of shaft segments (any portion can be identified as a segment without being separate parts) configured to axially couple with adjacent shaft segments and a shaft segment includes the porous basket and porous lid since any segment of the shaft can be considered to include its adjacent surrounding and integrated porous basket and lid.
Regarding Claim 30, the set of porous chambers of Jiang comprises the porous lid of a first shaft segment and the porous basket of a second adjacent shaft segment since any segment can be considered to comprise any two parts of adjacent porous chambers, given the exceedingly broad “shaft segment” (since they are not required to have any special or physical segmentation beyond being thought of as segmented.
Regarding Claim 31, Jiang recites in para 0037 that the hydrogen storage solid (an alloy) is a powder.
6.	Claims 26-28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang CN1419959 in view of Robinson US PG Publication 2013/0172640, as applied to Claim 21, and further in view of McClaine US PG Publication 2005/0175868.
Regarding Claim 26 and 28, Jiang modified by Robinson teaches the solid hydrogen storage system as described in the rejection of Claim 21, which is incorporated herein in its entirety, and shows that the shaft 52 is a hollow shaft fluidly coupled to a hydrogen distribution system 10.  Jiang modified by Robinson fails to specifically recite wherein the hollow shaft is fluidly coupled to a water reservoir and further includes a set of ports configured to deliver water received from the water reservoir to the interior of the pressure-sealed sleeve, or wherein the at least one of the set of porous chambers are at least one of water-permeable or steam-permeable, or wherein the hydrogen storage solid is at least one of a metal hydride, lithium hydride, or lithium hydroxide.  However, in the same field of endeavor of hydrogen storage, McClaine discloses a solid hydrogen storage system comprising a sleeve (canister) 180 defining an interior and having an outlet (conduit) 183 (labeled 182 in Fig. 7, para 0074), a shaft including (carbon filter) 174 and (valve) 177 extending through an interior of the sleeve, a set of porous chambers (beds) 172 arranged axially (along the axis of) the shaft, and a hydrogen storage solid (LiH powder, which provides a non-reversible reaction, meeting 28) held by the set of porous chambers 172, wherein a chemical reaction liberates hydrogen gas from the hydrogen storage solid (held in a dry slurry) through the porous chamber (necessarily because it must pass to the shaft 184) and the hydrogen gas is supplied to the outlet 183, the shaft portion 177 is hollow and is fluidly coupled with a water reservoir (chamber) 176 and further includes a set of ports 170 configured to deliver water received from the water reservoir 176 to the interior of the pressure-sealed sleeve of McClaine (meeting Claim 26) (see at least Figs 1-8; paras 0041-0046, 0053-0056, 0074-0076).  Although McClaine does not specifically recite that a dry slurry can be used with the configuration of Figs 7-8, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include dry slurry or simple hydride in the embodiment of Figs 7 and 8 because this configuration allows good control of water delivery for controlled hydride reaction and controlled released of hydrogen (see para 0074).  McClaine discloses that the benefit of this hydrogen storage system is that it uses hydrides in reaction with water, and the hydrogen generation capability of this system is outstanding (para 0046). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate the lithium hydride-based hydrogen storage material and the required water distribution structure, including the hollow shaft being coupled with a water reservoir and a set of ports for water delivery to the interior of the pressure-sealed sleeve of Jiang modified by Robinson because McClaine teaches that this method allows for hydrogen storage and generation using lithium hydride, which provides an outstanding amount of hydrogen.  
Regarding Claim 27, porous chambers of Jiang modified by Robinson and McClaine are necessarily water permeable since water enters via ports (tubes) 170 to react with the metal hydride (para 0074, Fig 7, 8).
Regarding Claim 36, the sleeve of McClaine (modifying Jiang and Robinson) is configured for exposure to pressure up to about 200 psi (see at least para 0074), which is 13.8 bar, which is about 15 bar.  Accordingly, it would be obvious to modify Jiang and Robinson with the same capability since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
7.	Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang CN1419959 in view of Robinson US PG Publication 2013/0172640, as applied to Claim 21, and further in view of Hyde US PG Publication 2015/0064585.
Regarding Claim 34-35, Jiang modified by Robinson teaches the solid hydrogen storage system as described in the rejection of Claim 21, which is incorporated herein in its entirety, but fails to specifically disclose wherein the outlet is fluidly coupled with a fuel cell or wherein the fuel cell is fluidly coupled to an aircraft.  However, Hyde teaches that aircrafts often use petroleum-based fuels, which is environmentally harmful and so hydrogen fuel cells are being used, which requires hydrogen storage onboard in a “fuel tank” such as a fuel cell (see e.g. paras 0001-0004, 0025-0028, 0063).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include the solid hydrogen storage system of Jiang modified by Robinson in an aircraft such that the system outlet is fluidly coupled to a fuel cell which is fluidly coupled with the aircraft because Hyde teaches that hydrogen fuel cells, which require hydrogen, are an improvement (environmentally speaking) over petroleum-based fuel systems, and applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
8.	Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang CN1419959 in view of Robinson US PG Publication 2013/0172640 and Hyde US PG Publication 2015/0064585, and further in view of Rosenfeld US PG Publication 2003/0091503.
Regarding Claims 38-40, Jiang modified by Robinson and Hyde teaches the solid hydrogen storage system as described in the rejections of Claim 34-35, which are incorporated herein in their entireties, but does not teach the method of Claims 38-40 such as receiving from a control module a demand signal indicative of a demand for hydrogen gas, and in response to receiving the demand signal, controlling the initiation of the chemical reaction in the system of Claim 21, to liberate hydrogen proportional to the demand for hydrogen gas, and staggering the initiating of the chemical reaction in the pressure sealed sleeve to maintain a pressure, and that the demand signal is indicative of emergency power demand in an aircraft.  However, Rosenfeld teaches that a hydrogen generator for a fuel cell on a motor vehicle, e.g. an airplane (para 0089), should be capable of producing on-demand such that water can be provided to the electrochemical reactor (source of hydrogen) (para 0059, 0141) based on information from a vehicle operator that controls hydrogen-fuel generation controller to determine the quantity of hydrogen generated by the hydrogen generator at a given time (para 0021) and controlling the quantity of hydrogen generated by the hydrogen generator at a given time (para 0063) and the skilled artisan would appreciate that applying the teaching of Rosenfield wherein hydrogen supply is controlled on-demand by a controller to supply hydrogen to a fuel cell of a vehicle of Jiang modified by Robinson and Hyde would result in the operation of the system in the claimed manner, since Jiang, Robinson and Hyde teache the structure and Rosenfield teaches the use of a controller to initiate the generation of hydrogen in response to demand of a vehicle, which would include e.g. indicators of emergency power demand in an aircraft.  Further, the skilled artisan would find it obvious not to allow the system to exceed the pressure limit of the pressure-sealed sleeve.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent 10,934,165.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The combination of conflicting claims 1-16 read on currently pending claims 21-40.
The patented independent claim is the same as the pending independent Claim 21 except that the conflicting claim recites that the porous chambers are circularly shaped.  However, this specificity of circular shape does not render the conflicting claims patentably distinct from the pending claims because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729